DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-14 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel (US Pat. 10,885,701).
Regarding claims 1 and 11, Patel discloses a system for illuminating a character (object 262) for a scene using a lighting source (col. 5 lines 7-22; “Lighting state” as used herein refers to any aspect of a light source, physical or virtual, that may impact the illumination of any portion of a scene represented in image data, or any augmented reality object rendered into such a scene. This can include, for example, a number of active or non-active light sources, as well as the position (in one, two, or three dimensions) of each of those light sources with respect to the scene, or a reference coordinate or coordinate system. This can also include additional information for each identified light source, such as a color, brightness, range or set of active states, intensity, variability, light type (e.g., LED or fluorescent), etc. The lighting state in some embodiments can also include information such as time and location, which can be used to determine information about available lighting from the sun or moon, or another 
a computing platform communicatively coupled to the lighting source and the camera (col. 5 lines 46-49; These devices can be any appropriate devices capable of displaying augmented reality content, such as may include smart phones, tablet computers, smart glasses or contacts, AR goggles, and the like.), the computing platform including a hardware processor and a system memory storing a software code; 
the hardware processor (col. 12 lines 5-9; calculations might be performed on the device itself using a high speed graphics processor (GPU) or other such component) configured to execute the software code to: 
identify a background for the scene (col. 19; the software can analyze data for a scene as captured by one or more devices and attempt to determine specific types of surfaces in the scene, such as flat or substantially horizontal surfaces. The software on some devices can analyze captured image data to identify and track planar surfaces corresponding to objects such as tables and floors, which can be used as reference points for rendering, for example, AR content); 

illuminate the character for the scene utilizing the simulation of the background (col. 10 lines 13-32; an AR object 422 corresponding to a couch offered for consumption (e.g., purchase or lease) has been placed in the scene. As discussed, this can include analyzing the image data to determine position and scale data, and using this information to render a size-appropriate version of the couch in an appropriate location with respect to the scene, as may be altered by the user in at least some embodiments. In order to make the appearance of the AR object 422 in the scene as realistic as possible, the lighting state and light map data can be used to illuminate and/or shade the AR object in order to have the appearance of the AR object be appropriate for the lighting of the scene into which it is being rendered. As mentioned, this can include matching the rendering of the AR object 422 itself to the view of the scene, such that the couch appears as if it is actually physically located in the scene. The lighting information can also be used to generate one or more shadows 424, on or proximate the AR object, or as part of the object, in order to further improve the realism of the complete view of the scene including the AR object); 
track, using the camera, a plurality of parameters of the camera during a recording by the camera of an image of the illuminated character and the simulation of the background (col. 19 lines 36-46; the software can analyze data for a scene as captured by one or more devices and attempt to determine specific types of surfaces in the scene, such as flat or substantially horizontal surfaces. The software on some devices can analyze captured image data to identify and track planar surfaces 
remove the simulation of the background from the image based on the plurality of parameters of the camera (col. 3 lines 55-67 and col. 4 lines 1; Patel states (“(applying a filter to adjust aspects of the scene data to correspond to a determined lighting state for that point in time, which can be a future time or point in the past. The augmented reality content can be rendered to match the corresponding lighting state. The specifying of a lighting state can also include whether to cause the scene and the AR object to appear to be lit by a specific light source, such as a lamp, as well as any relevant aspect of that light source, such as a brightness value if the light is on a dimmer switch or a light type if different bulbs or diodes can be used for the light source. In some embodiments a user might also be able to add a virtual light source to the scene, which can be used to illuminate objects in the view according to the aspects of the virtual light source)”; therefore, it is logical that an AR object can be separately lit without the scene).

Regarding claims 2 and 12, Patel discloses wherein the hardware processor is further configured to execute the software code to: render the illuminated character in the scene including the background (col. 11 lines 9-11; the object 422 has a similar brightness in appearance to other objects in the scene).



Regarding claims 4 and 14, Patel discloses wherein the surface illuminated by the lighting source comprises a plurality of light-emitting diodes (LEDs) (col. 8 lines 60-67 and col. 9 line 1; The information about the various lighting sources, including position, intensity, color, and other such information, can be used to generate a light map for the scene. The light map in some embodiments can include a three-dimensional mapping of any or all determined sources of light that can contribute lighting to the scene. This can include light sources of one or more determined types in some embodiments, as may include the sun and light sources such as bulbs, LEDs).

Regarding claims 8 and 18, Patel discloses wherein the character is situated on a portion of the surface illuminated by the lighting source (illustrated in fig. 2D; 204 “box” 204 is the surface that character 262 is atop of).

Regarding claims 9 and 19, Patel discloses wherein the hardware processor is further configured to execute the software code to: modulate the simulation of the 

Regarding claims 10 and 20, Patel discloses wherein identifying the background for the scene identifies a plurality of backgrounds including the background, and wherein the hardware processor is further configured to further execute the software code to: use the lighting source to successively generate respective simulations of each of the plurality of backgrounds on the surface illuminated by the lighting source during the recording (col. 2 lines 8-16; the presentation of dynamically rendered content, such as augmented reality (AR) content. In particular, various approaches enable a user to .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US Pat. 10,885,701) in view of Knorr et al. (US PG Pub. 20150279113).
Regarding claims 5 and 15, Patel discloses a system for illuminating a character (object 262) for a scene using a lighting source (col. 5 lines 7-22; “Lighting state” as used herein refers to any aspect of a light source, physical or virtual, that may impact the illumination of any portion of a scene represented in image data, or any augmented reality object rendered into such a scene. This can include, for example, a number of active or non-active light sources, as well as the position (in one, two, or three dimensions) of each of those light sources with respect to the scene, or a reference coordinate or coordinate system. This can also include additional information for each 
Patel fails to teach wherein the surface illuminated by the lighting source forms a concave backdrop for the character, and wherein the character is situated between the surface illuminated by the lighting source and the camera.
Knorr discloses wherein the surface (shown in the examiners illustration of fig. 9 below) illuminated by the lighting source (light source 918 and 919 of fig. 9) forms a concave backdrop for the character (user 915 of fig. 9), and wherein the character is situated between the surface (shown in the examiners illustration of fig. 9 below) illuminated by the lighting source and the camera (camera 901 of fig. 9). 

    PNG
    media_image1.png
    264
    262
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the system of Patel with the lit surface of Knorr in order to have consistent lighting for the real and virtual objects in AR applications (Knorr; para. 0006).

Regarding claims 6 and 16, Patel discloses a system for illuminating a character (object 262) for a scene using a lighting source (col. 5 lines 7-22; “Lighting state” as used herein refers to any aspect of a light source, physical or virtual, that may impact the illumination of any portion of a scene represented in image data, or any augmented reality object rendered into such a scene. This can include, for example, a number of active or non-active light sources, as well as the position (in one, two, or three dimensions) of each of those light sources with respect to the scene, or a reference coordinate or coordinate system. This can also include additional information for each identified light source, such as a color, brightness, range or set of active states, intensity, variability, light type (e.g., LED or fluorescent), etc. The lighting state in some embodiments can also include information such as time and location, which can be 
Patel fails to teach wherein the surface illuminated by the lighting source surrounds the character.
Knorr discloses wherein the surface (shown in the examiners illustration above in fig. 9) illuminated by the lighting source surrounds the character (illustrated in fig. 9).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the system of Patel with the lit surface of Knorr in order to have consistent lighting for the real and virtual objects in AR applications (Knorr; para. 0006).

Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The subject matter of claim 17 that was found to be allowable is wherein to remove the simulation of the background from the image, the hardware processor is further configured to execute the software code to: build a pose model of the camera using the plurality of parameters of the camera; correlate the pose model with the image to determine a hypothetical representation of the image without the character being present in combination with the background; and digitally remove pixel data from the image in pixel locations where the hypothetical representation and the image correspond, thereby leaving the illuminated character.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        17 February 2022

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882